People v Powell (2020 NY Slip Op 05942)





People v Powell


2020 NY Slip Op 05942


Decided on October 21, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY
PAUL WOOTEN, JJ.


2018-05154
2018-09147
 (Ind. No. 6153/15)

[*1]The People of the State of New York, respondent,
vZervier Powell, appellant.


Paul Skip Laisure, New York, NY (David P. Greenberg of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Morgan J. Dennehy of counsel; Alastair Allen on the memorandum), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Matthew J. D'Emic, J.), imposed January 31, 2018, and a resentence of the same court imposed May 7, 2018, upon his plea of guilty, on the ground that the sentence and the resentence were excessive.
ORDERED that the appeal from the sentence is dismissed, as the sentence was superseded by the resentence; and it is further,
ORDERED that the resentence is affirmed.
The resentence imposed was not excessive (see People v Suitte , 90 AD2d 80).
BALKIN, J.P., CHAMBERS, COHEN, CONNOLLY and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court